      Case 2:20-cr-00134-JAM Document 109 Filed 01/19/21 Page 1 of 12


1

2

3

4

5                         UNITED STATES DISTRICT COURT

6                        EASTERN DISTRICT OF CALIFORNIA

7

8    UNITED STATES OF AMERICA,             No.   2:20-cr-00134
9                   Plaintiff,
10         v.                              ORDER GRANTING THE GOVERNMENT’S
                                           MOTION TO EXCLUDE TIME UNDER THE
11   TANG JUAN aka JUAN TANG,              SPEEDY TRIAL ACT
12                  Defendant.
13

14        On December 15, 2020, the Government filed a Motion to

15   Exclude Time Periods Under the Speedy Trial Act (“STA”).           See

16   Mot. to Exclude Time (“Mot.”), ECF No. 101.         The Government moves

17   to exclude time between December 15, 2020, and February 8, 2021,

18   pursuant to the STA’s ends-of-justice exclusion.          See 18 U.S.C.

19   § 3161(h)(7)(A).    The Government also moves for an exclusion of

20   time under 18 U.S.C. § 3161(h)(1)(D) from the filing date of this

21   pretrial motion.    Id.   Defendant opposes this motion and asserts

22   her right to a speedy trial.      See Opp’n, ECF No. 103.

23        For the reasons discussed below, the Court GRANTS the

24   Government’s Motion to Exclude Time.

25

26                               I.   BACKGROUND

27        On August 6, 2020, Defendant was indicted and charged with

28   visa fraud and making false statements to the FBI in violation of
                                           1
      Case 2:20-cr-00134-JAM Document 109 Filed 01/19/21 Page 2 of 12


1    18 U.S.C. §§ 1001 and 1546.       Indict., ECF No. 18.     On September

2    10, 2020, Defendant was released upon the posting of a $750,000

3    bond secured by the residential property of a third-party

4    custodian.    See Order for Release, ECF No. 61.        Defendant has

5    been out of custody since.

6         On December 8, 2020, the parties appeared before the Court

7    for a status conference.       See Mins., ECF No. 100.     Upon

8    Defendant’s request, the Court set a jury trial for February 8,

9    2021.   Id.   A trial confirmation hearing was set for January 12,

10   2021.   Id.   Time exclusions had been continuously entered in

11   Defendant’s case, up to and including December 8, 2020.            See

12   Mins., ECF Nos. 25, 44, 65, 70, 92.

13        The Government now moves for an ends-of-justice exclusion of

14   time under the STA through February 8, 2021, and an exclusion of

15   time for the length of time this pretrial motion has been

16   pending. See generally Mot.       On January 12, 2021, the Court held

17   a trial confirmation hearing.       See Mins., ECF No. 105.        Neither

18   the Government nor Defendant’s position had changed.           Defendant

19   expressed her desire for a bench trial, to which the Government

20   objected.
21

22                               II.    OPINION

23        A.     Speedy Trial Act

24               1.   Legal Standard

25        Congress enacted the Speedy Trial Act (“STA”), in part, to

26   codify the strong public interest in speedy justice.           United
27   States v. Pollock, 726 F.2d 1456, 1459-60 (9th Cir. 1984).            But

28   it was also born out of Congress’s “concern[] about a number of
                                           2
      Case 2:20-cr-00134-JAM Document 109 Filed 01/19/21 Page 3 of 12


1    problems . . . that vex an individual who is forced to await

2    trial for long periods of time.”          Id. (citing H.R.Rep. No. 1508,

3    93rd Cong. 2d Sess., reprinted in [1974] U.S.Code Cong. & Ad.News

4    7401, 7408).    These problems include: “disruption of family life,

5    loss of employment, anxiety, suspicion, and public obloquy.”              Id.

6    To address these correspondent concerns, the STA sets strict time

7    limits on the two phases of prosecution: the time period between

8    arrest/service of summons and an indictment (“Phase 1”), and the

9    time period between arraignment and trial (“Phase 2”).             Absent

10   an exclusion of time, Phase 1 cannot exceed 30 days and Phase 2

11   cannot exceed 70 days.     18 U.S.C. § 3161(b), (c).        If a defendant

12   is not brought to trial within these time limits, “the

13   information or indictment shall be dismissed on motion for the

14   defendant.”    18 U.S.C. § 3162(a)(2).

15        Section 3161(h) sets forth permissible grounds for excluding

16   time under the STA.     One of these grounds is commonly referred to

17   as an ends-of-justice exclusion.          Provided by subsection (h)(7),

18   this exclusion permits defendant, defense counsel, and the

19   government’s counsel to seek an ends-of-justice continuance.              18

20   U.S.C. § 3161(h)(7)(A).     A court may also grant an ends-of-
21   justice continuance on its own motion.          Id.   Regardless of who

22   seeks the continuance, a court must satisfy itself of each of

23   § 3161(h)(7)’s requirements before granting the motion.

24        Regarding its duration, an ends-of-justice exclusion must

25   be “specifically limited in time.”          United States v. Ramirez-

26   Cortez, 213 F.3d 1149, 1154 (9th Cir. 2000).          Although
27   § 3161(h)(7) permits district courts to exclude “any period of

28   delay,” the Ninth Circuit has underscored that this temporal
                                           3
      Case 2:20-cr-00134-JAM Document 109 Filed 01/19/21 Page 4 of 12


1    flexibility does not permit an ends-of-justice continuance to be

2    indefinite.   United States v. Jordan, 915 F.2d 563, 565 (9th

3    Cir. 1990); Pollock, 726 F.2d at 1461.        Moreover, an ends-of-

4    justice continuance must be “justified [on the record] with

5    reference to the facts as of the time the delay is ordered.”

6    Ramirez-Cortez, 213 F.3d at 1154 (emphasis in original)

7    (internal quotation marks omitted).        After independently

8    considering factors listed in § 3161(h)(7)(B), “among others,” a

9    court must determine whether “the ends of justice served [by

10   granting a continuance” outweigh “the best interest of the

11   public and the defendant in the speedy trial.”          18 U.S.C.

12   § 3161(h)(7)(A).

13        The STA “imposes strict specificity requirements” on these

14   findings.   United States v. Lloyd, 125 F.3d 1263, 1268 (9th Cir.

15   1997).   “[T]he ‘ends of justice’ exclusion . . . may not be

16   invoked in such a way as to circumvent the time limitations set

17   forth in the [STA].”     United States v. Clymer, 25 F.3d 824, 829

18   (9th Cir. 1994).    The ends-of-justice provision “is not a

19   general exclusion for every delay, and any continuance granted

20   under it must be based on specific underlying factual
21   circumstances.”    United States v. Martin, 742 F.2d 512, 514 (9th

22   Cir. 1984).   Courts are not entitled “to rely on the unverified

23   claims” of the party seeking a continuance.         Id. at 1270.    Nor

24   may they conclude that one of the § 3161(h)(7)(B) factors

25   justifies a continuance without tethering that conclusion to

26   case-specific considerations.       United States v. Perez-Reveles,
27   715 F.2d 1348, 1352 (9th Cir. 1983) (“although the complexity of

28   the case is a permissible factor . . . the mere conclusion that
                                           4
      Case 2:20-cr-00134-JAM Document 109 Filed 01/19/21 Page 5 of 12


1    the case is complex is insufficient.”).

2         A court must set forth these findings on the record, either

3    orally or in writing.     18 U.S.C. § 3161(h)(7)(A); see also

4    Zedner v. United States, 547 U.S. 489, 509 (2006); Ramirez-

5    Cortez, 213 F.3d at 1153.      A court need not issue its specific

6    findings “at the precise moment it grants a[n ends-of-justice]

7    continuance.”     United States v. Bryant, 726 F.2d 510, 511 (9th

8    Cir. 1984).     That said, § 3161(h)(7)’s analysis is a forward-

9    looking inquiry.    “A court may not, ‘subsequent to the grant of

10   a continuance, undertake for the first time to consider the

11   factors and provide the findings required by

12   [§ 3161(h)(7)(A)].’”     Jordan, 915 F.2d at 566 (quoting United

13   States v. Frey, 735 F.2d 350, 352 (9th Cir. 1984)); see also

14   Frey, 735 F.2d at 352 (holding that a district court may not

15   make nunc pro tunc ends-of-justice findings to accommodate an

16   “unwitting violation of the [STA].”).

17              2.     Ends-of-Justice

18        Before granting an ends-of-justice continuance, a judge must

19   find “the ends of justice served by taking such action outweigh

20   the best interest of the public and the defendant in a speedy
21   trial.”   18 U.S.C. § 3161(h)(7)(A).       Because section

22   3161(h)(7)(A) requires this balancing to be case-specific, the

23   Court cannot, and does not, find that considerations surrounding

24   COVID-19’s impact on public safety and this Court’s operations

25   will, in every case, outweigh the best interest of the defendant

26   and the public in a speedy trial.         And although ends-of-justice
27   interests and speedy-trial interests are concededly abstract,

28   courts must nevertheless attempt to define them in each case and
                                           5
      Case 2:20-cr-00134-JAM Document 109 Filed 01/19/21 Page 6 of 12


1    assess which set of interests is weightier under the

2    circumstances.    The relevant factors set forth in section

3    3161(h)(7)(B), “among others,” aid in this analysis.           Irrelevant

4    factors such as section 3161(h)(7)(B)(iii) are not included.

5                     a.    Impossibility - § 3161(h)(7)(B)(i)

6         This Court must first consider whether its failure to grant

7    an ends-of justice continuance “would be likely to make a

8    continuation of [the] proceeding impossible, or result in a

9    miscarriage of justice.”      18 U.S.C. § 3161(h)(B)(i).       This factor

10   weighs heavily in favor of granting a continuance.          The state of

11   California, and this district, are still seriously impacted by

12   COVID-19.   On January 13, 2021, 33,751 new COVID-19 infections

13   were confirmed in California.       See https://covid19.ca.gov/state-

14   dashboard/.    The state now has a total of 2,781,039 positive

15   cases.   Id.   Statewide, ICU availability has fallen to 0%.        See

16   https://covid19.ca.gov/stay-home-except-for-essential-needs/.            As

17   a result, state and local restrictions are still in effect.

18        Although this district’s general orders grant each judge

19   discretion on when to resume in-person proceedings, it is not

20   possible to predict with absolute certainty when an in-person
21   trial can safely occur in this Court.        However, this delay will

22   not be indefinite.     This Court is confident that trials will

23   resume in 2021 but deems it unlikely they will resume in the next

24   few months.    Thus, absent a continuance, Defendant’s speedy-trial

25   clock will expire.     At that point, the Government will have to

26   dismiss the charges brought against her.        18 U.S.C. § 3162(a)(2).
27   While the Government may sometimes re-indict a defendant for

28   previously-dismissed charges, re-indictment is difficult.          See
                                           6
      Case 2:20-cr-00134-JAM Document 109 Filed 01/19/21 Page 7 of 12


1    Zedner, 547 U.S. at 499 (citing 18 U.S.C. § 3288) (a new

2    indictment may be returned only if the charges are dismissed

3    without prejudice and the defendant is re-indicted within six

4    calendar months of the date of dismissal).

5         Defendant disputes the difficulty of this task by pointing

6    to the Government’s ability to assemble grand jury quorums and

7    file new indictments during this ongoing pandemic.          Mot. at 8.

8    However, the Government’s ability to hold grand jury proceedings

9    is limited and made significantly more difficult by the Eastern

10   District’s reduced operations and COVID-19 safety measures.           That

11   a grand jury can be convened does not mean the Court should add

12   to the frequency with which it must be convened.          Moreover,

13   because the Court cannot safely conduct a trial at this time, re-

14   indicting Defendant would unnecessarily re-start the process,

15   further delay any resolution, and risk Defendant’s deportation to

16   China prior to a final resolution of the matter.

17   Consequently, the Court finds its failure to grant an ends-of-

18   justice continuance in this case “would be likely to make a

19   continuation of [this] case impossible.”        18 U.S.C.

20   § 3161(h)(B)(i).
21                    b.    Complexity - § 3161(h)(7)(B)(ii)

22        Judges must also assess whether a case “is so unusual or so

23   complex . . . that it is unreasonable to expect adequate

24   preparation for pretrial proceedings or for the trial itself”

25   within the STA’s prescribed limits.        18 U.S.C.

26   § 3161(h)(7)(B)(ii).     The “number of defendants, the nature of
27   the prosecution, or the existence of novel questions of fact or

28   law” may give rise to a judge’s complexity finding.          Id.   Neither
                                           7
      Case 2:20-cr-00134-JAM Document 109 Filed 01/19/21 Page 8 of 12


1    party contends this case is complex.         See Mot. at 5; Opp’n at 9.

2    Thus, the nature of the proceedings weighs in favor of Defendant

3    and the public’s interest in a speedy trial.

4                     c.    Competency/Continuity of Counsel -

5                           § 3161(h)(7)(B)(iv)

6         Section 3161(h)(B)(iv) requires judges to consider counsels’

7    ability to prepare and present their case, even when the case is

8    not so complex that it bears independent consideration under the

9    “complexity” factor.     Under this factor, judges must ask whether

10   denying an ends-of-justice continuance would (1) deny defendant

11   reasonable time to obtain counsel, (2) “unreasonably deny” either

12   party continuity of counsel, or (3) deny either parties’ counsel

13   “reasonable time necessary for effective preparation, taking into

14   account the exercise of due diligence.”         18 U.S.C.

15   § 3161(h)(7)(B)(iv).

16        COVID-19 has no doubt impacted counsels’ ability to prepare

17   and present their case.     But the difficulties posed by the

18   pandemic are not specific to this case.         Instead, when invoking

19   this provision, “[t]he government should [offer] something about

20   the specific people and documents involved in the underlying
21   case, why they were unavailable, or what information they were

22   looking for they lacked access to because of teleworking or other

23   conditions created by COVID-19.”          Elms, 2020 WL 2085970, at *2.

24        The Government cites to the more than 1,000 pages of

25   discovery and a 260-gigabyte hard drive it has shared, and an

26   additional 100 pages of discovery it will share, to suggest the
27   defense will need more time to prepare its case.            Mot. at 5–6;

28   Reply at 3-4, ECF No 104.      The Government also notes that the
                                           8
      Case 2:20-cr-00134-JAM Document 109 Filed 01/19/21 Page 9 of 12


1    FBI’s declassification and redaction process is time intensive;

2    the Government awaits the production of a certified copy of

3    Defendant’s J-1 visa application and the identification of a

4    witness who can testify to the materiality of Defendant’s false

5    statement on her visa application process from the State

6    Department; documents need to be translated; and expert witnesses

7    are being considered and evaluated.        Reply at 3–4.

8         Defendant argues these concerns are overstated and that she

9    and her defense team are prepared to proceed to trial within the

10   STA time limits.      Opp’n at 10.   However, Defendant was not aware

11   of the additional discovery the Government intends to share.

12   And, as Defendant points out, motions practice over potential

13   discovery disputes has not even begun.        Id.    Moreover, the Court

14   cannot ignore the complicating aspects of this case (i.e.,

15   declassifying, redaction, and translation of numerous documents)

16   that may prolong the time necessary for effective preparation.

17        The Court, therefore, finds the amount of time necessary for

18   either side to prepare for trial militates in favor of granting

19   an ends-of-justice continuance.

20                    d.     “Other” Factors - § 3161(h)(7)(B)
21        Section 3161(h)(7)(B) instructs that judges must consider

22   the enumerated factors, “among others.”        The statute is silent

23   about what non-statutory factors judges should consider.           The

24   Court interprets this silence as conferring broad discretion to

25   consider factors it deems relevant based upon the specific facts

26   of the case and surrounding circumstances.          Indeed, in Lloyd, the
27   Ninth Circuit criticized the district court judge for failing to

28   take non-statutory considerations into account.          125 F.3d at 1269
                                           9
     Case 2:20-cr-00134-JAM Document 109 Filed 01/19/21 Page 10 of 12


1    (finding the district judge should have considered whether the

2    parties “actually want[ed] and need[ed] a continuance, how long a

3    delay [was] actually required, [and] what adjustments [could have

4    been] made with respect to the trial calendars [to avoid a

5    continuance].”).

6         Here, the Court finds the fact that Defendant is out of

7    custody weighs in favor of granting an exclusion of time.          As

8    does the Court’s present inability to safely hold a trial.         The

9    counties that make up the Eastern District of California are

10   reporting many new COVID-19 cases, along with new COVID-19-

11   related deaths.     And the vaccine rollout has been much slower

12   than expected.     The Court cannot hold trials in a way that does

13   not put the public, the parties, court staff, and counsel at

14   serious risk.     Defendant has stated her willingness to proceed

15   via bench trial in order to minimize this risk.         Opp’n at 3; Jan.

16   12, 2021, Mins.     However, the Government has objected to a bench

17   trial.   Jan. 12, 2021, Mins.     The Court will not overrule the

18   Government’s objection and decide the issue without a motion and

19   briefing from the parties.      Moreover, the Court is not convinced

20   that a bench trial would reduce the attendant risks as it would
21   nonetheless require the presence of several people in the

22   courtroom at the same time, for extended periods of time.

23        On the other hand, Defendant has not been charged with a

24   violent crime, nor does she have a history of violent crime.            And

25   there is no specific reason to suspect recidivism if the charged

26   are dismissed.     However, the Court does have concerns over
27   whether Defendant would be deported, thereby evading further

28   prosecution, if the charges were dismissed.
                                          10
     Case 2:20-cr-00134-JAM Document 109 Filed 01/19/21 Page 11 of 12


1                      e.     Conclusion

2         Thus, on balance, the Court finds that the ends of justice

3    served by applying an exclusion of time outweigh the best

4    interests of Defendant and the public in a speedy trial.           The

5    Court is confident that it will resume trials later this year

6    and, therefore, any time excluded will not be indefinite.

7    Applying its most conservative and best estimate, the Court sets

8    this case for jury trial on July 12, 2021, at 9:00 a.m.            The

9    Court further sets a trial confirmation hearing for June 1, 2021,

10   at 9:30 a.m.    This trial date is set with the understanding that,

11   if jury trials resume prior to July 12, 2021, the Court may

12   advance this trial to an earlier date that is mutually convenient

13   to the parties.

14        Accordingly, the Court grants the Government’s motion and

15   orders the time between December 15, 2020, and February 8, 2021,

16   be excluded from computation under the STA, 18 U.S.C.

17   § 3161(h)(7)(A).       In addition, the Court, on its own motion,

18   orders that the time from the date of this Order, through July

19   12, 2021, shall be excluded from computation under the STA, 18

20   U.S.C. § 3161(h)(7)(A).
21             3.      Pending Pretrial Motion

22        The Government also requests that the time this pretrial

23   motion has been pending be excluded pursuant to 18 U.S.C.

24   § 3141(h)(1)(D).       Defendant, without citing any supporting

25   authority, opposes this exclusion.         See Opp’n at 3–4.   Time is

26   properly excluded from the date any pretrial motion is filed by
27   either party.     See United States v. Richardson, 324 F.Supp.2d

28   339, 342 (D. Mass. 2004) (“The Speedy Trial Act provides that
                                           11
     Case 2:20-cr-00134-JAM Document 109 Filed 01/19/21 Page 12 of 12


1    ‘delay resulting from any pretrial motion, from the filing of the

2    motion through the conclusion of the hearing on, or other prompt

3    disposition of, such motion’ is excludable from the seventy-day

4    period.”) (quoting 18 U.S.C. § 3141(h)(1)(D)) (emphasis in

5    original).

6           Accordingly, the Court grants the Government’s motion on

7    this ground as well and orders the time between December 15,

8    2020, and the date of this Order be excluded from computation

9    under the STA, 18 U.S.C. § 3161(h)(1)(D).

10

11                               III.    ORDER

12          For the reasons set forth above, the Court GRANTS the

13   Government’s Motion to Exclude Time.        The February 8, 2021, trial

14   date is hereby VACATED.

15          A status conference will be held on April 6, 2021 at 9:30

16   a.m.    Trial is set for July 12, 2021, and a trial confirmation

17   hearing is set for June 1, 2021.

18          The time between December 15, 2020, and July 12, 2021, is

19   excludable under 18 U.S.C. § 3161(h)(7)(A).

20          The time between December 15, 2020, and the date of this
21   Order is excludable under 18 U.S.C. § 3161(h)(1)(D).

22          IT IS SO ORDERED.

23   Dated: January 15, 2021

24

25

26
27

28
                                          12
